DETAILED ACTION
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Burke (U.S. Patent Publication No. 2017/0159186) teaches a process for forming a nuclear fuel cladding tube by covering a zirconium alloy tube with a ceramic fiber yarn and forming an intermediate layer by coating the yarn on the tube with a coating comprised of a chromium alloy. However, Burke does not fairly teach or suggest having applied a second coating to form a final outer layer over the intermediate layer wherein the final outer layer was made of chromium.
Wolfe (U.S. Patent Publication No. 2018/0294062) teaches a process for forming a nuclear fuel cladding by depositing a coating onto a zirconium-based alloy surface to form a final outer layer in the form of a multilayer coating. However, Wolfe does not fairly teach or suggest that the final outer layer was made of chromium and was deposited onto an intermediate layer comprised of a ceramic fiber yarn bound to a zirconium alloy tube by a first coating.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1, 3 through 7, 10 through 15, 19 through 23, 33 and 34 have been allowed.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on (571)272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL P WIECZOREK/Primary Examiner, Art Unit 1712